                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 3:21CV22
                                                    )
                Plaintiff,                          )   JUDGE JACK ZOUHARY
                                                    )
         v.                                         )
                                                    )
 SHAFFER PHARMACY, INC.; THOMAS                     )   MOTION TO RESCHEDULE HEARING
 TADSEN; and WILSON BUNTON,                         )   ON MOTION FOR PRELIMINARY
                                                    )   INJUNCTION AND REQUEST FOR
                Defendants.                         )   VIRTUAL HEARING




       Counsel for the United States respectfully requests that this Court reschedule the Hearing

on the Motion for Preliminary Injunction currently set for Friday, January 22, 2021 at 1:30 p.m.

Counsel for the United States’ was just informed that the expert witness, Dr. Carl Gainor, has a

medical appointment on that date that would be difficult to reschedule. Counsel for the United

States, and all of its witnesses, are available January 25-28, at any time.

       Counsel for the United States further requests that the hearing take place via

videoconference. First, two counsel for the United States are located in Washington, D.C., and

remain under a maximum telework mandate due to COVID-19. Second, Dr. Gainor resides in

Pennsylvania, a state which currently remains on the Ohio Department of Health’s travel
advisory list due to high positivity rates of COVID-19. Pursuant to the current travel advisory,

those traveling from Pennsylvania should quarantine for fourteen days upon arriving in Ohio. To

expedite the hearing while still complying with COVID-19 safety protocols set by the Ohio

Department of Health, counsel for the United States requests that the hearing be conducted

virtually.

    Respectfully submitted,

    BRIDGET M. BRENNAN                                JOHN V. COGHLAN
    Acting United States Attorney                     Deputy Assistant Attorney General of the
    Northern District of Ohio                         Federal Programs Branch
                                                      United States Department of Justice
                                                      Civil Division
 By: /s/Patricia M. Fitzgerald
    Patricia M. Fitzgerald (PA: 308973)               Daniel J. Feith
    Assistant United States Attorney                  Deputy Assistant Attorney General
    United States Court House                         Civil Division
    801 West Superior Avenue, Suite 400
    Cleveland, OH 44113                               Gustav W. Eyler
    (216) 622-3779                                    Director, Consumer Protection Branch
    (216) 522-2404 (facsimile)
    Patricia.Fitzgerald2@usdoj.gov                    Scott B. Dahlquist (VA: 76646)
                                                      Maryann N. McGuire (VA: 78812)
     Angelita Cruz Bridges (0072688)                  Trial Attorneys
     Assistant United States Attorney                 Consumer Protection Branch
     Four Seagate, Suite 308                          450 5th Street, NW, Suite 6300
     Toledo, OH 43604-2624                            Washington, D.C. 20001
     (419) 259-6376                                   (202) 532-4520
     (419) 259-6360 (facsimile)                       (202) 514-8742 (facsimile)
     Angelita.Bridges@usdoj.gov                       Scott.B.Dahlquist@usdoj.gov
                                                      Maryann.N.McGuire@usdoj.gov




                                                 2
